Citation Nr: 1545994	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-16 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include arthritis. 


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2011 to May 2012 and on active duty training (ACDUTRA) from June 2010 through September 2010. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2014, the Veteran filed a Substantive Appeal via VA Form 9, requesting a hearing before a Veterans Law Judge. The Veteran and his representative were provided notice in April 2015 but failed to attend the hearing or request a postponement. His hearing request is therefore deemed to have been withdrawn. 38 C.F.R. § 20.704(d) (2015). 

It is noted that the March 2014 statement of the case included additional issues, however, the Veteran limited his appeal to the right shoulder disorder when he filed his VA Form 9.  Accordingly, this is the only matter pending before the Board.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran's currently diagnosed right shoulder disorder, other than arthritis, is related to active service and arthritis is presumed to have been incurred during his active duty service. 


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Service Connection

Service connection may be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3). 

The Veteran contends he is entitled to service connection for a right shoulder disability, which had its onset during service and has persisted since. The Board finds service connection is warranted based on the manifestation of a chronic condition within the applicable presumptive period. See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a).

First, the Veteran has a current right shoulder disability. VA MRI results from November 2012 indicated posttraumatic deformity of the distal right clavicle and degenerative changes of the acromioclavicular joint and mild subacromial/subdeltoid bursitis.  Therefore, the first element of service connection has been met.

Turning to the second element, the Veteran has stated he was a gunner in-service and experienced bumpy rides in military vehicles while in Afghanistan which resulted in his in-service injury. The Veteran's  DD 214 indicates service as an infantryman, and such an in-service injury is consistent with his duties. Additionally, in his March 2012 Annual Periodic Health Assessment the Veteran reported bilateral shoulder pain. Therefore, the second element of service connection has been met. 

Third, the Board finds that the current disability, other than arthritis, was incurred during service and arthritis is presumed to have been incurred in service. 

The service treatment records do not indicate that the Veteran had right shoulder symptoms or a disorder affecting the right shoulder prior to entering active service in March 2011.  The Veteran reported having shoulder pain in March 2012 and right shoulder bursitis and posttraumatic deformity were shown on MRI testing approximately 6 months after service. Based on the Veteran's reports of pain in service and continuing reports of pain in the VA treatment records, followed by a diagnosis on MRI testing within 6 months of discharge, the third element of service connection is met. 

Moreover, a November 2012 diagnosis of right shoulder traumatic arthritis based on MRI results is associated with the claims file. Traumatic arthritis is included in the general term of arthritis, and is a recognized chronic condition. 38 C.F.R. § 3.309(a). This disability manifested within one year of the Veteran's May 2012 discharge from active duty. Diagnostic Code 5010 and 38 C.F.R. § 4.59 provide that painful motion due to traumatic arthritis, which is established by x-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). In VA treatment records, the Veteran reported continuing shoulder pain to include with activity. Thus, arthritis to a compensable degree was shown within one year of discharge and service connection for right shoulder arthritis is also warranted. 38 C.F.R. § 3.309 (2015). 




ORDER

Service connection for a right shoulder disability, to include traumatic arthritis, is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


